Order entered November 1, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00615-CV

                             DASPIT LAW FIRM, PLLC, Appellant

                                                V.

  ERIC HERMAN AND LAW OFFICES OF ANJEL K. AVANT, PLLC D/B/A AVANT
                       LAW FIRM, Appellees

                         On Appeal from the County Court at Law No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. CC-19-01463-C

                                            ORDER
           This accelerated appeal was filed May 17, 2019. On October 11, 2019, we ordered court

reporter Janet E. Wright to file, no later than October 21, 2019, a supplemental reporter's record

containing Plaintiff's Exhibit 1 and Defendant's Exhibit 1, both of which were admitted into

evidence at a hearing held April 29, 2019. To date, however, the supplemental record has not

been filed. Accordingly, we ORDER Ms. Wright to file the supplemental record no later than

November 7, 2019. We further ORDER appellees to file their brief within twenty days of the

filing of the supplemental record.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wright and the

parties.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE